

113 S1722 IS: National Child Protection Training Act
U.S. Senate
2013-11-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS1st SessionS. 1722IN THE SENATE OF THE UNITED STATESNovember 19, 2013Mr. Pryor (for himself, Ms. Klobuchar, Mr. Boozman, and Mr. Franken) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo improve the training of child protection professionals.1.Short
			 titleThis Act may be cited as
			 the National Child Protection Training
			 Act.2.Establishment of
			 regional training centers(a)Regional
			 training centersThe Attorney General, through the Office of
			 Juvenile Justice and Delinquency Prevention and in coordination with the National Child Protection Training Center, shall establish a program to
			 sustain not less than 4 regional training centers affiliated with institutions of higher education.(b)ResponsibilitiesThe
			 regional training centers described in subsection (a) shall—(1)develop model
			 undergraduate curricula on recognizing and responding to cases of child
			 maltreatment that is inter-disciplinary and that, at a minimum, consists of a
			 3-course certificate program or minor degree;(2)develop model
			 graduate curricula on recognizing and responding to cases of child maltreatment
			 for medical schools, law schools, seminaries, and other institutions of higher
			 education that instruct students likely to become child protection
			 professionals or other professionals required by law to report cases of child
			 maltreatment;(3)after approval by
			 the Attorney General, disseminate model undergraduate and graduate child
			 maltreatment curricula to institutions of higher education, including graduate schools, law
			 schools, and medical schools;(4)develop
			 laboratory training facilities that include mock houses, medical
			 facilities, courtrooms, and forensic interview rooms that allow for simulated,
			 interactive, and intensive training of undergraduate or graduate students
			 preparing for child protection careers as well as for training child protection
			 professionals currently in the field (including child protection workers, child
			 protection attorneys, medical and mental health professionals, law enforcement
			 officers, forensic interviewers, and other professionals who work directly with
			 maltreated children);(5)assist
			 communities in developing evidence-based prevention programs; and(6)assist States in
			 developing and maintaining forensic interview training programs.(c)DefinitionIn this section, the term institution of higher education has the meaning given that term in section 101(a) of the Higher Education Act of 1965 (20 U.S.C. 1001(a)).